Citation Nr: 1726057	
Decision Date: 07/07/17    Archive Date: 07/18/17

DOCKET NO.  10-46 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to an initial rating in excess of 30 percent prior to February 18, 2016 and in excess of 70 percent thereafter for posttraumatic stress disorder (PTSD).

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability prior to February 18, 2016.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1963 to May 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2010 and December 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

The Veteran testified before the undersigned in regards to his increased rating claim in March 2011 and a transcript of that hearing is of record.  

In a September 2014 decision, the Board remanded the appeal for further development.  

In an April 2016 rating decision, the RO assigned a 70 percent rating for the Veteran's PTSD and granted TDIU, both effective February 18, 2016.  As this is not considered full grant of the benefits sought on appeal, the issues are still before the Board.  See AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Board notes that after the issuance of the most recent April 2016 supplemental statement of the case, additional VA treatment records were associated with the claims file.  The Board notes that the additional records are either duplicative or irrelevant to the issues of service connection for bilateral hearing loss and tinnitus.  Therefore, the Board finds that there is no prejudice to the Veteran in the Board proceeding with a decision on these issues at this time.

This appeal was processed using the Veterans Benefits Management System (VBMS).  

The issues of entitlement to an initial rating in excess of 30 percent prior to February 18, 2016, and in excess of 70 percent thereafter for PTSD and entitlement to a TDIU prior to February 18, 2016, are addressed in the REMAND 084portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss did not manifest during, or as a result of active military service. 

2.  The Veteran's tinnitus did not manifest during, or as a result of active military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103 (a) (West 2014); 38 C.F.R. § 3.159 (b) (2016).  These notice requirements were accomplished by way of a letter sent in July 2011, prior to the initial rating decision.  The letters also included notice of the type of evidence necessary to establish a disability rating or effective date for the issues under consideration, pursuant to the holding in Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent post-service treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  Here, the Veteran's service treatment records, and post-service VA treatment records have been associated with the claims file.  Additionally, the Veteran has not identified any records that have not been requested or obtained.  

The Veteran was afforded VA examinations in August 2011 and VA addendum opinions in September 2011 and March 2016.  The Board finds that the March 2016 addendum opinion is adequate because the conclusions are based on review of the Veteran's claims file and medical history.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

As previously noted, the Veteran was provided an opportunity to set forth his contentions before a Veterans Law Judges in March 2011.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103 (c)(2) requires that a "hearing officer" who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the Veteran has not raised any deficiency with the hearing.  See Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).

The Board also finds that that the RO has substantially complied with the September 2014 remand directives which included, in relevant part, obtaining outstanding VA treatment records and affording the Veteran a VA addendum opinion.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999); see also Stegall v. West, 11 Vet. App. 268 (1998).

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis

The Veteran contends that he has bilateral hearing loss and tinnitus that are related to in-service noise exposure.  The Veteran also contends that his tinnitus is related to chloroquine, a malaria medication, which he took during service.  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303 (a) (2016).  

Service connection may also be granted for chronic disabilities if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may also be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303 (b).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309 (a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Audiometric testing measures hearing levels (in decibels) over a range of frequencies (in Hertz); the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (citing CURRENT MEDICAL DIAGNOSIS & TREATMENT 110-11 (Stephen A. Schoeder et al. eds., 1988)).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Turning to the evidence of record, the Veteran has a current diagnosis of bilateral hearing loss and tinnitus as evidenced by the August 2011 VA examination.  The examiner diagnosed tinnitus.  The Veteran's Maryland CNC test scores were 80 percent in the right ear and 86 percent in the left ear.  The Veteran's pure tone thresholds, in decibels, were as follows: 


HERTZ

500
1000
2000
3000
4000
RIGHT
10
15
50
60
75
LEFT
20
20
45
55
65

The Veteran's DD Form 214 shows that the Veteran's military occupational specialty was tank crewman.  As such, the Board finds that the Veteran's report of noise exposure is consistent with the place, type, and circumstances of his service.  See 38 U.S.C.A. § 1154 (a), (b).  Additionally, the Veteran's service treatment records show that the Veteran was given malaria medication, to include chloroquine.  Therefore, the Veteran's claim turns on whether his currently diagnosed bilateral hearing loss and tinnitus are related to his military service.

In this regards, the Veteran had an in-service audiological evaluations in January 1963 and May 1967 at which time auditory thresholds were recorded.  However, because it is unclear whether such thresholds were recorded in using American Standards Association (ASA) units or International Standards Organization-American National Standards Institute (ISO-ANSI) units, the Board will consider the recorded metrics under both standards, relying on the unit measurements most favorable to the Veteran's appeal.  As it relates to VA examinations and VA records, audiological reports were routinely converted from ISO-ANSI results to ASA units until the end of 1975 because the regulatory standard for evaluating hearing loss was not changed to require ISO-ANSI units until September 9, 1975.

In light of the above, and where necessary to facilitate data comparison for VA purposes in the decision below, including under 38 C.F.R. § 3.385, audiometric data originally recorded using ASA standards will be converted to ISO-ANSI standard by adding between 5 and 15 decibels to the recorded data as follows:

Hertz
250
500
1000
2000
3000
4000
6000
8000
add
15
15
10
10
10
5
10
10

The Veteran's January 1963 enlistment report of medical history shows that the Veteran reported mumps, eye trouble, jaundice and bed wetting.  The Veteran denied ear, nose or throat trouble and running ears.  

The Veteran's January 1963 enlistment report of medical examination shows that the Veteran's pure tone thresholds (ISO or ANSI units after conversion are in parentheses), in decibels, were as follows: 


HERTZ

500
1000
2000
3000
4000
RIGHT
5 (20)
5 (15)
5 (15)
X
5 (10)
LEFT
0 (15)
0 (10)
5 (15)
X
5 (10)

The Board notes the 20 hertz audiometric reading indicates some degree of hearing loss on enlistment.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  However, the Court has held that if the degree of hearing loss noted on an entrance examination does not meet VA's definition of a "disability" for hearing loss under 38 C.F.R. § 3.385, then that degree of hearing loss is not a "defect, infirmity, or disorder" under 38 U.S.C.A. § 1111; and, in such cases, the presumption of soundness will attach.  See McKinney v. McDonald, 28 Vet. App. 15 (2016).
Nonetheless, the Veteran's service treatment records are absent of any complaints, treatment or diagnosis of bilateral hearing loss or tinnitus.  

The Veteran's May 1967 separation report of medical history shows that the Veteran denied ears, nose or throat trouble, running ears and hearing loss.  The Veteran did report eye trouble, jaundice, appendicitis, venereal disease and bed wetting.  

The Veteran's May 1967 separation report of medical examination shows the Veteran's ears and drums were noted as normal.  The Veteran's pure tone thresholds (ISO or ANSI units after conversion are in parentheses), in decibels, were as follows: 


HERTZ

500
1000
2000
3000
4000
RIGHT
5 (20)
-10 (0)
-10 (0)
5 (15)
5 (10)
LEFT
5 (20)
0 (10)
-10 (0)
15 (25)
10 (15)

A February 2010 VA treatment record shows that the Veteran admitted that he had hearing loss since service and that the guns caused this loss.  

On his March 2011 claim, the Veteran stated that his bilateral hearing loss and bilateral tinnitus began in combat and continues to this day.  The Veteran reported that both conditions got progressively worse through the years.  

The August 2011 VA examiner concluded that he could not provide a medical opinion regarding the etiology of the Veteran s hearing loss without resorting to speculation.  The examiner explained that the claims file with service medical records was not sent to this examiner.  The examiner noted that the Veteran had an extensive history of occupational noise exposure.  The examiner explained that without the service treatment records, an opinion on the etiology of hearing loss could not be determined.  The examiner noted that the Veteran reported a negative family history of hearing loss.  The examiner noted that a history of head/ear trauma was denied.  The examiner noted that otologic history was unremarkable.  The examiner noted that the Veteran reported a positive history of military noise exposure as a tank crewman serving three tours during the Vietnam conflict.  The examiner noted that the Veteran also reported a positive history of occupational noise exposure as a civilian.  The examiner noted that the Veteran indicated he worked as a Dairy Farmer for seven years, a truck driver for two years and in a factory for 25 years.  The examiner noted that recreational noise exposure was denied.  The examiner noted that the Veteran reported bilateral constant tinnitus.  The Veteran stated that the tinnitus began sometime while in the service.  The examiner concluded that he could not provide a medical opinion regarding the etiology of the Veteran s tinnitus without resorting to speculation.  The examiner noted that the Veteran reported bilateral constant tinnitus.  The examiner noted that the Veteran could not relate the onset of tinnitus to a particular event but began noticing its presence while in the service.  

In a September 2011 VA addendum opinion, the examiner noted review of the claims file.  The examiner noted that on enlistment pure tone testing showed normal hearing from 500-4000 Hz bilaterally.  The examiner noted that on separation pure tone testing showed normal hearing from 500-4000 Hz bilaterally.  The examiner noted that the Veteran stated no to ear, nose and throat complaints and no to hearing loss.  The examiner concluded that it was not at least as likely as not that Veteran's current hearing loss was due to military noise exposure.  The examiner explained that hearing was normal at separation through 4000 Hz bilaterally.  The examiner noted that the Veteran had an extensive history of occupational noise exposure as a civilian.  The examiner also concluded that it was not at least as likely as not that the Veteran's reported tinnitus was due to military noise exposure.  The examiner explained that there was no complaint of tinnitus, hearing loss or ear trouble in the Veteran's service medical records.  The examiner noted that the Veteran had an extensive history of occupational noise exposure as a civilian.  

In January 2012 the Veteran submitted an internet article entitled "Tinnitus: Causes" which stated that the medication chloroquine can cause tinnitus.  The Veteran also submitted the article "Tinnitus" that discussed several causes of tinnitus, to include exposure to loud noise.  

On his January 2012 notice of disagreement, the Veteran asserted that the examiner gave little if any weight to the fact that the he served in combat as a Tank Crew Member.  The Veteran reported that they were not provided hearing protection in the war.  The Veteran reported that he was exposed to violent and repeated acoustic trauma by the firing of the 90mm gun well as by machine gun fire from his tank and from the enemy.  The Veteran asserted that any hearing loss he suffered later in life only aggravated the hearing loss he suffered in the Vietnam War.  The Veteran reported that in addition to combat he was given malaria medication which can cause bilateral tinnitus.  

The Veteran was afforded a VA addendum opinion in March 2016.  The examiner concluded that it was not at least as likely as not that the Veteran's hearing loss is due to military noise exposure.  The examiner explained that there was no significant thresholds shift from enlistment to separation.  The examiner also explained that the Veteran has a history of occupational noise exposure as a civilian.  The examiner also concluded that it was not at least as likely as not that the Veteran's tinnitus is due to military noise exposure or chloroquine.  The examiner explained that the Veteran's claim file is silent for complaints of tinnitus.  The examiner also explained that while quinine may have ototoxic affects, there was no evidence of this based on the lack of threshold shifts at separation.  The examiner noted that the Veteran had a positive history of occupational noise exposure.

Based on the above, the Board finds that the most competent and credible evidence of record fails to demonstrate any direct link between the Veteran's bilateral hearing loss and tinnitus and his active military service. 

First, the Board notes the 20 hertz audiometric reading indicates some degree of hearing loss at separation.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  However, the Veteran did not have hearing loss for VA purposes at separation and the March 2016 VA examiner explained that there was no significant thresholds shift from enlistment to separation.  As such, the Board finds that the Veteran had normal hearing loss at separation.  

The Board acknowledges the Veteran's assertions that his bilateral hearing loss and tinnitus are due to his military service, to include the medication chloroquine.  He is competent to report on hearing difficulties and ringing in the ears.  However, determining the precise etiology of the Veteran's hearing loss and tinnitus is not a simple question as there are conceivably multiple potential etiologies of the Veteran's hearing loss and tinnitus. Ascertaining the etiology of hearing loss and tinnitus involves considering multiple factors and knowledge of how those factors interact with the mechanics of human hearing.  In this case, the facts are complex enough that the Veteran's intuition about the cause of his hearing loss and tinnitus is not sufficient to outweigh the opinion of the expert who carefully considered the specific facts of this case.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring) ("The question of whether a particular medical issue is beyond the competence of a layperson-including both claimants and Board members-must be determined on a case-by-case basis.").

Instead, the Board finds the March 2016 addendum opinion to be highly persuasive to the issue at hand.  The Board notes that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

Here, the March 2016 opinion was provided by a VA medical professional who possesses the necessary education, training, and expertise to provide the requested opinions.  Additionally, the opinion is also shown to have been based on a review of the Veteran's record and is accompanied by a sufficient explanation.  Furthermore, there is no contrary medical opinion of record.  The Board thus finds that the March 2016 opinion is dispositive of the nexus questions in this case.

The Board also acknowledges the internet articles that were submitted by the Veteran.  The Board notes that the Court has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999).  See also Sacks v. West, 11 Vet. App. 314 (1998); Wallin v. West, 11 Vet. App. 509 (1998).  In short, articles and treatises tend to be general in nature and tend not to relate to the specific facts in a given veteran's claim. 

In the present case, the articles submitted by the Veteran falls into this general category.  The Board notes that the article provides that the etiology of tinnitus may include exposure to loud noise and the medication chloroquine.  However, the Board finds that the internet articles alone do not outweigh the more probative VA medical opinion that directly acknowledges that chloroquine can have toxic effects and discusses why the evidence is against a finding that loud noise and/or chloroquine caused the Veteran's tinnitus in this particular case.    

In regard to continuity of symptoms and presumptive service connection, the Board finds that the Veteran's bilateral hearing loss and tinnitus are properly afforded such consideration, as they are enumerated condition under 38 C.F.R. § 3.309 (a).  Walker, 708 F.3d 1331.  The Board also acknowledges the Veteran's assertions that he has had bilateral hearing loss and tinnitus since his military service.  The Board notes that the Veteran is competent to report the onset of his symptoms.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). However, the Board cannot find the Veteran's recollections reliable and therefore his assertions cannot be deemed credible.  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence, and statements made during treatment.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 Fed.Cir.1996) (table).

Here, the Veteran's contemporaneous service treatment records are absent of any complaints, treatment, or diagnosis of bilateral hearing loss or tinnitus.  The Veteran's May 1967 separation report of medical history shows that the Veteran denied ear nose or throat trouble, running ears and hearing loss.  The Veteran did report eye trouble, jaundice, appendicitis, venereal disease and bed wetting.  Thus, the Board can make a reasonable inference that had the Veteran been experiencing the sensation of hearing loss and/or ringing in the ears during service he likely would have reported this symptom during service instead of specifically denying problems with his ears and hearing loss on separation.  

It is important to point out that the Board does not find that the Veteran's lay statements of in-service onset lack credibility merely because they are unaccompanied by contemporaneous medical evidence, specifically the lack of notation in the Veteran's service treatment records.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (quoting Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").  Rather, the current lay statements are found to lack credibility because they are inconsistent and directly contradict the other lay and medical evidence of record, which show that the Veteran did not report, and was not treated for bilateral hearing loss and tinnitus while in-service but reported a history of other symptoms and specifically denied symptoms involving his ears and hearing loss.  

The Board notes that in Reeves v. Shinseki, 682 F.3d 988, 999 (2012), the Federal Circuit noted that in a case in which the Board only recognized that the Veteran sustained acoustic trauma, the Federal Circuit maintained that simply because the Board accepted the fact that the Veteran suffered acoustic trauma in service did not mean that it was not required to apply the section 1154(b) presumption to the separate issue of whether he suffered hearing loss while on active duty.  However, as illustrated above, while the record clearly shows the Veteran had in-service noise exposure, there is clear and convincing evidence that the Veteran did not have hearing loss or tinnitus in service where official records show no hearing impairment on audiogram, no significant threshold shift and a specific denial of symptoms related to the ears but positive reports of other symptoms related to other medical conditions on reports of medical history during active duty service.  

Lastly, there is no persuasive credible evidence of record that the Veteran's bilateral hearing loss or tinnitus manifested to a compensable degree within one year of separation from service.  See 38 C.F.R. § 3.307 (a), 3.309(a).  Instead, the probative evidence of record shows that the first complaint of bilateral hearing loss and tinnitus was many years after discharge from service.

As such, the Board finds that the weight of the evidence is against a finding of service connection for the Veteran's bilateral hearing loss and tinnitus.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.  

Entitlement to service connection for tinnitus is denied.  


REMAND

As noted above, since the issuance of the last April 2016 supplemental statement of the case, the RO obtained additional VA treatment records.  The Board notes that in June 2016 the Veteran's representative submitted an agency of original jurisdiction waiver.  However, in January 2017 the RO added VA treatment records dated November 2006 to January 2017.  Upon review, the Board finds that the September 2016, October and December 2016 individual mental health notes are relevant to the Veteran's claim for an increased rating for PTSD and necessitate remand for the issuance of a Supplemental Statement of the Case.  See 38 C.F.R. §§ 19.37 (a), 19.31(b) (2016) (discussing when an agency of original jurisdiction will furnish the appellant and his or her representative a supplemental statement of the case)).

Finally, the Board finds that the claim for TDIU is inextricably intertwined with the issue being remanded and the disposition of the TDIU claim must be deferred pending resolving this preliminary matter.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

The Veteran's claims should be re-adjudicated based on the entirety of the evidence, including evidence submitted since the issuance of the April 2016 supplemental statement of the case, to include VA individual mental health notes dated September 2016, October and December 2016.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United 

States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


